Citation Nr: 0203178	
Decision Date: 04/08/02    Archive Date: 04/18/02

DOCKET NO.  98-12 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a left shoulder and neck condition 
claimed as resulting from the pursuit of Department of 
Veterans Affairs (VA) vocational rehabilitation training.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1987 to June 
1993.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1998 decision by the VA 
Regional Office (RO) in Buffalo, New York, which denied the 
veteran's claim for compensation under 38 U.S.C.A. § 1151 for 
a left shoulder and neck condition, claimed as resulting from 
the pursuit of VA vocational rehabilitation training.  

This appeal was previously before the Board in May 2000, when 
a decision was issued that denied the veteran's claim for 
compensation under 38 U.S.C.A. § 1151 for a left shoulder and 
neck condition.  She filed a timely appeal with respect to 
that issue to the U.S. Court of Appeals for Veterans Claims 
(the Court).  In November 2000, General Counsel for VA filed 
a Motion for Remand, and to Stay Proceedings (Appellee's 
Motion).  In January 2001, the veteran filed a Response to 
the Appellee's Motion (Appellant's Response).  The effect of 
the Appellee's Motion, which was granted by the Court, was to 
vacate the May 2000 Board decision, and to remand the issue 
of entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a left shoulder and neck condition, 
consistent with the considerations discussed in the 
Appellee's Motion and in the Order entered by the Court in 
May 2001.  By said Order, the Court vacated the May 2000 
decision, and remanded the case to the Board.


FINDING OF FACT

The record in this case does not establish that the veteran 
has a left shoulder and neck condition sustained as a result 
of an injury arising out of an act performed in pursuance of 
a course of training or a required learning activity of VA 
vocational rehabilitation.  



CONCLUSION OF LAW

Entitlement to VA compensation benefits under 38 U.S.C.A. § 
1151 for a left shoulder and neck condition claimed as 
resulting from the pursuit of VA vocational rehabilitation 
training is not warranted.  38 U.S.C.A. §§ 1151, 5100, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.358(c)(5), 3800 (2001); 66 Fed. Reg. 45620-45632 (August 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria and Analysis

Historically, the veteran filed an application for VA 
disability compensation under 38 U.S.C.A. § 1151 in February 
1998.  She claimed that compensation under said statute was 
warranted because she sustained neck and shoulder injuries in 
an April 1997 motor vehicle accident that occurred during her 
commute to a course related to her VA vocational 
rehabilitation treatment.  The claims folder reflects that, 
in April 1997, the veteran was studying computer systems 
programming as part of her VA vocational rehabilitation 
treatment.  

As noted above, by a May 2000 decision, the Board denied the 
veteran's claim of entitlement to compensation under 38 
U.S.C.A. § 1151 for a left shoulder and neck condition 
claimed as resulting from the pursuit of VA vocational 
rehabilitation training.  In the decision, the Board held 
that the veteran's claim was not well-grounded, finding that 
her act of driving to classes did not constitute a "learning 
activity" within the scope of a course of vocational 
rehabilitation.  Rather, the Board held, the act of commuting 
to her classes by automobile was only coincident to, related 
to, or coexistent with the pursuit of her VA training.  In 
sum, the Board found that the evidence had not shown a direct 
causal connection between the claimed injury and some 
essential activity or function being pursued as a result of 
her participation in VA vocational rehabilitation program.  
The Board notes that the May 2001 Court Order reflects that 
the basis for the remand is for the Board to adjudicate the 
veteran's claim consistent with the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5102, et seq. (West Supp. 2001)), along with 
applicable VA regulations and other binding precedent, with 
respect to the issue of whether the veteran is entitled to 
compensation under 38 U.S.C.A. § 1151 for a left shoulder and 
neck condition.  Specifically, the Court noted that the Board 
must readjudicate the veteran's claim without consideration 
of whether the claim is "well-grounded," and with 
consideration of whether further development of the claim is 
warranted under VA's heightened duty to assist under the 
VCAA.

As noted by the Court in the May 2001 remand, there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the VCAA became law.  
Generally, as here, when the laws or regulations change while 
a case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board finds 
that, as the revised version of 38 U.S.C.A. § 5107 eliminates 
the "well-grounded claim" requirement, this revision is 
more favorable to the claimant than the former provisions of 
38 U.S.C.A. § 5107 (West 1991) and is, therefore, applicable 
under Karnas.  

Besides essentially eliminating the requirement that a 
claimant submit evidence of a well-grounded claim, the VCAA 
also modified the circumstances under which VA's duty to 
assist a claimant applies, and how that duty is to be 
discharged.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise a claimant 
of the status of those efforts, and an enhanced requirement 
to provide a VA medical examination or obtain a medical 
opinion in cases where such a procedure is necessary to make 
a decision on a claim.  VA has also revised the provisions of 
38 C.F.R. § 3.159, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-45,632 (August 29, 2001).  Except for the 
amendment to 38 CFR 3.156(a) (not applicable here), the 
second sentence of 38 CFR 3.159(c), and 38 CFR 
3.159(c)(4)(iii), the provisions of this final rule apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date. 

In accordance with the revised statute, VA has a duty to 
notify a claimant of the evidence needed to substantiate his 
or her claim.  VA also has a duty to assist a claimant in 
obtaining such evidence, including obtaining private records, 
if a reasonable possibility exists that such assistance would 
aid in substantiating the claim.  In the case of a claim for 
compensation benefits, the duty to assist also includes 
obtaining the veteran's service medical records and other 
records pertaining to service; records of relevant treatment 
at VA facilities, or provided at the expense of VA; and any 
other relevant records held by any Federal department or 
agency identified by the veteran.  If VA is unable to obtain 
records identified by the claimant, VA must provide notice of 
the identity of the records that were not obtained, explain 
the efforts to obtain the records, and describe any further 
action to be taken to obtain the records.  Also in the case 
of a claim for disability compensation, the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion if such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§§ 5103 and 5103A.  

On the facts of this case, and after reviewing the claims 
folder, the Board finds that, with regard to the veteran's 
claim for compensation under the provisions of 38 U.S.C.A. § 
1151 for a left shoulder and neck condition, there has been 
substantial compliance with the assistance provisions set 
forth in the new law and regulations, and VA's duties have 
been fulfilled in this case.  By virtue of the May 1998 RO 
decision, and in a statement of the case issued in June 1998, 
the veteran was given notice of the information and medical 
evidence necessary to substantiate her claim of entitlement 
to compensation under the provisions of 38 U.S.C.A. § 1151 
for a left shoulder and neck condition, claimed as resulting 
from the pursuit of VA vocational rehabilitation training.  
There is no indication that there is any outstanding relevant 
evidence pertaining to the issue on appeal, to include VA and 
private medical records, that has not been obtained. 

As explained below, the relevant facts are not in dispute, 
and the law, not the evidence, is dispositive of the outcome 
of this case.  As a matter of law, there is no entitlement to 
compensation for the residuals of the injuries in question, 
and the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  Given the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis, supra) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  

The Board finds that under the criteria applicable for 
disability compensation under the provisions of 38 U.S.C.A. § 
1151, as set forth directly below, the duty to assist has 
been satisfied as to the issue on appeal in this case.  The 
veteran has been notified of the evidence needed for her 
claim and there is no indication that there is any additional 
relevant medical evidence available.  The RO considered all 
of the relevant evidence and applicable law and regulations 
in denying the claim on the merits.  Accordingly, the Board 
concludes that remanding this case for additional development 
under the new statute is not necessary, and reviewing the 
claim without remanding it is not prejudicial to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  In sum, the 
facts relevant to the claim in this case have been properly 
developed and there is no further action which should be 
undertaken to comply with the provisions of the VCAA and its 
implementing regulations.

Under the provisions of 38 U.S.C.A. § 1151, where any veteran 
shall have suffered an injury or an aggravation of an injury 
as a result of the pursuit of a course of vocational 
rehabilitation under Chapter 31 of Title 38, awarded under 
any of the laws administered by the Secretary, and not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability, 
disability compensation shall be awarded in the same manner 
as if such disability or aggravation were service-connected.  
A claim for compensation under 38 U.S.C.A. § 1151 must be 
accompanied by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.  
Precedent opinions of the VA General Counsel have noted that, 
although claims under section 1151 are not based upon actual 
service connection, there are similarities in their 
adjudication, including the requirement of medical evidence 
to establish a causal connection between the claimed injury 
and the disability in issue.  See VAOGCPREC 7-97 (Jan. 29, 
1997); VAOGCPREC 8-97 (Feb. 11, 1997).  

The regulation, 38 C.F.R. § 3.358(c)(5), in pertinent part, 
provides that:

Compensation for disability resulting 
from the pursuit of vocational 
rehabilitation is not payable unless 
there is established a direct (proximate) 
causal connection between the injury or 
aggravation of an existing injury and 
some essential activity or function which 
is within the scope of the vocational 
rehabilitation course, not necessarily 
limited to activities or functions 
specifically designated by [VA] in the 
individual case, since ordinarily it is 
not to be expected that each and every 
different function and act of a veteran 
pursuant to his or her course of training 
will be particularly specified in the 
outline of the course or training 
program.  For example, a disability 
resulting from the use of an item of 
mechanical or other equipment is within 
the purview of the statute if training in 
its use is implicit within the prescribed 
program or course outlined or if its use 
is implicit in the performance of some 
task or operation the trainee must learn 
to perform, although such use may not be 
especially mentioned in the training 
program.  In determining whether the 
element of direct or proximate causation 
is present, it remains necessary for a 
distinction to be made between an injury 
arising out of an act performed in 
pursuance of the course of training, that 
is, a required "learning activity", and 
one arising out of an activity which is 
incident to, related to, or coexistent 
with the pursuit of the program of 
training.  For a case to fall within the 
statute there must have been sustained an 
injury which, but for the performance of 
a "learning activity" in the prescribed 
course of training, would not have been 
sustained.  A meticulous examination into 
all the circumstances is required, 
including a consideration of the time and 
place of the incident producing the 
injury.

For the purpose of further clarification, the Court, in 
Sweitzer v. Brown, 5 Vet. App. 503 (1993), held that 
aggravation of a veteran's back condition after being struck 
by a motorized wheelchair while waiting for examination at a 
VA medical center was merely "coincidental" to treatment.  
In other words, merely being present on the grounds of a VA 
facility does not place a veteran within the ambit of a valid 
section 1151 claim.  The Court interpreted the statute prior 
to the recent amendments, and noted the legislative history 
can be read as reinforcing the conclusion that compensation 
under 38 U.S.C.A. § 1151 is to be awarded for an increase in 
disability that is the result of action by VA, and not from a 
coincidental event.  As the Court noted, the statute does not 
address disabilities that are merely coincidental with 
receipt of VA treatment or which are the result of action by 
the claimant.  

The essential facts of this case are not in dispute.  The 
evidence clearly indicates that the veteran was studying 
computer systems programming in April 1997 as part of her VA 
vocational rehabilitation treatment.  It has also been shown 
that she was involved in a motor vehicle accident in April 
1997 while traveling to a VA vocational rehabilitation class.  
While the Board assumes, without deciding, that the veteran 
sustained left shoulder and neck injuries in the April 1997 
automobile accident, that fact alone cannot provide the basis 
for entitlement to VA compensation under 38 U.S.C.A. § 1151.  
A direct (proximate) causal connection between the claimed 
injuries and some essential activity or function which is 
within the scope of the vocational rehabilitation course 
needs to be demonstrated.  

In the substantive appeal (VA Form 9), the veteran asserted 
that an equitable decision in this case requires a broad, 
rather than restrictive interpretation of the meaning of 
38 U.S.C.A. § 1151, in particular the wording "pursuit of a 
course of vocational rehabilitation . . . ."  She contended 
that the statute does not require that she be part of a 
"learning activity" in order for the statute to be 
applicable, or for a favorable decision to be rendered.  She 
wrote that the word "pursuit" is an all-inclusive term and 
must specifically include transportation to and from her 
vocational rehabilitation course, and stated that as long as 
she was driving to or from an approved course of study under 
Chapter 31, she was actively "pursuing" said course.  In a 
brief submitted in conjunction with the Appellant's Motion, 
the veteran reiterated her contention that VA's 
interpretation of the portion of 38 U.S.C.A. § 1151 
containing the terminology "in pursuit of" is too 
restrictive, and "in pursuit of" should include the direct 
travel to and from her residence to the location of training.

The example given in 38 C.F.R. § 3.358(c)(5) is that of the 
use of an item or equipment implicit in the program or course 
or implicit in a learning activity as opposed to an activity 
which is incident to, related to, or coexistent with pursuit 
of a program or training, may be used to establish the 
requisite direct and proximate causation between a claimed 
disability and an essential activity or function.  Here, 
given that the veteran was learning some aspect of computer 
system programming, it is evident that the she was not given 
a mechanical item or equipment implicit in the education 
course or implicit in a learning activity, which led to the 
automobile accident.  Rather, the automobile accident 
occurred off of VA premises while the veteran was commuting 
to her course of study.  

It is unclear who, if anyone, was at fault in the accident, 
and such a finding is not essential to the outcome of this 
case.  On the facts of this case, a decision favorable to the 
veteran might be warranted if it were shown that the vehicle 
she was driving at the time of the April 1997 accident was a 
vehicle over which VA had control.  Here, the facts are clear 
inasmuch as there is no allegation, and the evidence does not 
otherwise suggest, that the vehicle or vehicles involved in 
the April 1997 accident were those over which VA had any 
control.  See V.A.O.P.G.C. Prec. 14-97 (April 7, 1997) 
(indicating that no compensation is payable under 38 U.S.C.A. 
§ 1151 in cases where injury proximately results from an act 
or omission of a third party over which VA has no control) 
(citing 35 Op. Att'y Gen. 78 (1926) and 35 Op. Att'y Gen. 38 
(1926)).

On the circumstances of this case, the Board finds that the 
evidence does not demonstrate that any injuries the veteran 
sustained in the April 1997 automobile accident arose out of 
an act performed in pursuance of the course of training, and 
any injuries thereby sustained in an auto accident were 
coincidental to the vocational rehabilitation.  Contrary to 
the arguments set forth by the veteran, the Board holds that 
the act of driving to class does not constitute a "learning 
activity" within the scope of a course of vocational 
rehabilitation, but rather is only coincident to, related to, 
or coexistent with the pursuit of the training program.  See 
Sweitzer, supra.  Hence, the veteran has not established a 
direct causal connection between the claimed injury and some 
essential activity or function being pursued as a result of 
her participation in the vocational rehabilitation program, 
and thus the Board concludes that the injury was not 
sustained while the veteran was participating in a Chapter 31 
Vocational Rehabilitation program.  See 38 U.S.C.A. 
§ 3100 (2001).  

The Board is bound in its decisions by the laws enacted by 
Congress, the regulations lawfully adopted by VA, and the 
decisions of the Court.  See 38 U.S.C.A. § 7104(c) (West 
1991).  Applying the criteria pertinent to the veteran's 
claim, the Board finds there is no legal basis for an award 
of VA compensation under the provisions of 38 U.S.C.A. § 1151 
for any disability which could be established as a residual 
of the April 1997 automobile accident in which the veteran 
sustained left shoulder and neck injuries.  As the 
disposition of this claim is based on the law, and not on the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis, 6 Vet. App. 426.

ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a left shoulder and neck condition 
resulting from the pursuit of VA vocational rehabilitation 
training is denied.  



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

